Case 4:20-cv-00539-GKF-CDL Document 31 Filed in USDC ND/OK on 02/08/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OKLAHOMA

  (1) KENDALL HUMPHREY,                                   )
                                                          )
                           Plaintiff,                     )       Case No. 4:20-cv-00539-GKF-CDL
                                                          )
  vs.                                                     )       Judge Gregory K. Frizzell
                                                          )
  (1) TEVA PHARMACEUTICALS USA,                           )
      INC.,                                               )       Stipulation of Dismissal Without
  (2) TEVA WOMEN’S HEALTH, INC. d/b/a                     )       Prejudice
      TEVA WOMEN’S HEALTH, LLC,                           )
  (3) TEVA WOMEN’S HEALTH, LLC,                           )
  (4) THE COOPER COMPANIES, INC., and                     )
  (5) COOPERSURGICAL, INC.                                )
                                                         )
                           Defendants.                   )

                     STIPULATION OF DISMISSAL WITHOUT PREJUDICE

           COME NOW, Plaintiff and Defendants in the above-referenced action, and through their

  respective counsel of record, hereby stipulate and agree to dismiss this action without prejudice

  pursuant to Federal Rule of Civil Procedure 41(a)(1)(a)(ii) subject to the following terms:

        1. This dismissal does not toll or extend any applicable statute of limitations;

        2. Plaintiff agrees that she can only assert her claims in a Complaint filed in the United States

           District Court for the Northern District of Oklahoma; and

        3. Each party shall bear its own costs.

  STIPULATED & AGREED:

   By: s/ Peyton P. Murphy                             By: s/ Jennifer Rae Annis
   Peyton P. Murphy                                    Jennifer Rae Annis (OBA# 17741)
   MURPHY LAW FIRM, LLC                                ATKINSON HASKINS NELLIS
   2354 S. Acadian Thruway                             BRITTINGHAM GLADD & FIASCO
   Baton Rouge, LA 70808                               525 S. Main, Suite 1500
   Tel: (225) 928-8800                                 Tulsa, OK 74103
   Fax: (225) 246-8780                                 Tel: (918) 582-8877
   Email: Peyton@murphylawfirm.com                     Fax: (918) 585-8096
                                                       Email: ECF@ahn-law.com
Case 4:20-cv-00539-GKF-CDL Document 31 Filed in USDC ND/OK on 02/08/21 Page 2 of 2




   By: s/ Randi Kassan                               By: s/ Stephen James Pontius
   Randi Kassan                                      Stephen James Pontius (OBA# 33587)
   SANDERS PHILLIPS GROSSMAN, LLC                    ATKINSON HASKINS NELLIS
   100 Garden City Plaza, Suite 500                  BRITTINGHAM GLADD & FIASCO
   Garden City, NY 11530                             525 S. Main, Suite 1500
   Tel: (516) 741-5600                               Tulsa, OK 74103
   Fax: (516) 741-0128                               Tel: (918) 582-8877
   Email: Rkassan@thesandersfirm.com                 Fax: (918) 585-8096
                                                     Email: Spontius@ahn-law.com
   By: s/ Hugh M. Robert
   Hugh M. Robert                                    Counsel for Defendants
   SHERWOOD, MCCORMICK &
   ROBERT                                            Dated: February 8, 2021
   15 W. 6th Street, Suite 2800
   Tulsa, OK 74119
   Tel: (918) 592-1144
   Fax: (918) 576-6907
   Email: Hugh@sm-oklaw.com

   Counsel for Plaintiff

   Dated: February 8, 2021



                                     CERTIFICATE OF SERVICE

          I hereby certify that on this 8th day of February, 2021, I electronically filed the foregoing
  document with the Clerk of Court by using the CM/ECF system which will send a notice of
  electronic filing to all CM/ECF participants.


                                                                s/ Peyton P. Murphy
